PER CURIAM.
Affirmed. See Baker v. State, 878 So.2d 1236 (Fla. 2004) (holding that habeas corpus may not be used as a substitute for an otherwise procedurally-barred or time-barred motion for postconviction relief pursuant to rule 3.850); Jenkins v. State, 6 So.3d 71 (Fla. 3d DCA 2008) ; Thompson v. State, 994 So.2d 1176 (Fla. 3d DCA 2008) ; Griffin v. State, 976 So.2d 107 (Fla. 3d DCA 2008) ; Thomas v. State, 949 So.2d 319 (Fla. 3d DCA 2007) ; Barnard v. State, 949 So.2d 250 (Fla. 3d DCA 2007).